Exhibit 10.1 SIXTH AMENDMENT TO CREDIT AGREEMENT THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered into as of the 1st day of March, 2012, by and among ZOLTEK COMPANIES, INC., a Missouri corporation having its chief executive office and principal place of business located at 3101 McKelvey Road, St. Louis, Missouri 63044 (“Parent”), ZOLTEK CORPORATION, a Missouri corporation, ENGINEERING TECHNOLOGY CORPORATION, a Missouri corporation, and ZOLTEK PROPERTIES, INC., a Missouri corporation, (individually and collectively hereinafter “Borrowers”; all references to “Borrowers” or “Borrower” shall mean each and all of the Borrowers) and BMO HARRIS BANK N.A. (the “Bank”), with an office at 13205 Manchester Road, St. Louis, Missouri 63131. W I T N E S S E T H: WHEREAS, Bank and Borrowers are parties to that certain Credit Agreement dated as of May 11, 2001, as amended by that certain First Amendment to Credit Agreement dated as of February 13, 2003, by that certain Second Amendment to Credit Agreement dated as of January 13, 2004, by that certain Third Amendment to Credit Agreement dated as of December 21, 2006, by that certain Fourth Amendment to Credit Agreement dated as of January 1, 2011, and by that certain Fifth Amendment to Credit Agreement dated as of January 1, 2012 (as amended, the “Agreement”); and WHEREAS, Bank and Borrowers desire to amend the Agreement upon and subject to the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises, the covenants, promises and agreements hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which hereby is acknowledged, the parties hereto agree as follows: 1.Amendment to the Agreement. (a)The definition of “Revolving Loan Maturity Date,” as set forth in Section 1.01 of the Credit Agreement (Certain Defined Terms), is hereby deleted in its entirety and replaced with the following: Revolving Loan Maturity Date – April 15, 2012. 2.Conditions To Execution Of This Amendment.Any provision contained herein or in the Agreement to the contrary notwithstanding, Bank’s execution of this Amendment is subject to the following: (a)Bank shall have first received a certified copy of the resolutions of each Borrower, duly adopted and authorizing the execution, delivery and performance of this Amendment in accordance with its terms; (b)All representations and warranties made in the Agreement and herein shall be true and correct in all material respects as of the date hereof and, by execution of this Amendment, each Borrower hereby certifies same to Bank; (c)After giving effect to this Amendment, no Borrower shall have defaulted, or taken or failed to take any action which, unless corrected, would give rise to a default on any of its obligations to Bank; (d)After giving effect to this Amendment, no action or omission exists as of the date hereof which constitutes, or which, with the passage of time, would constitute a Default or Event of Default; (e)Each Borrower shall be in compliance with all covenants of the Agreement, as amended; (f)All documents and filings necessary to maintain and perfect Bank’s security interest in the personal property collateral provided for in the Loan Documents shall be in full force and effect, and all actions necessary to maintain and perfect the same shall have been taken; (g)No material adverse change in the financial condition of the Borrowers taken as a whole shall have occurred since December 31, 2011, except as set forth in the financial statements of Parent provided to Bank; (h)Bank shall have received the following documents, duly executed and delivered by all parties thereto, and otherwise reasonably satisfactory in form and content to Bank and its counsel: (i) A Secretary’s Certificate from each Borrower; and (ii) A good standing certificate from the Secretary of State of the organizational State of each Borrower. (i)No pending or threatened litigation or other proceeding or investigation shall exist which could reasonably be expected to have a material adverse effect on the prospects, operation or financial condition of the Borrowers taken as a whole; and (j)The Borrowers shall pay the costs and expenses of Bank (including reasonable attorneys’ fees and expenses) in connection with the negotiation, preparation, execution and delivery of this Amendment and all other matters herein provided for or required in connection with this Amendment. 3.Representations and Warranties.The Borrowers hereby represent and warrant to Bank that: (a)All representations and warranties made by the Borrowers in the Agreement are true and correct in all material respects as if they had been made on the date hereof. (b)No Default or Event of Default exists within the meaning of the Agreement. (c)The officers of the Borrowers executing this Amendment shall be fully authorized to do so, and all corporate actions necessary or proper to authorize the execution of this Amendment have been duly done, taken and performed.No consent, authorization or approval of any other Person is necessary for the due execution and delivery by any Borrower of this Amendment and the performance by any Borrower of the terms hereof and thereof.This Amendment is executed and delivered in accordance with any laws and regulations applicable hereto and thereto, and is the legal, valid and binding obligation of each Borrower, enforceable in accordance with its terms. 2 (d)The execution, delivery, and performance, in accordance with its terms, of this Amendment will not violate any provision of any Borrower’s organizational documents, any law, or any applicable judgment or regulation of any court or of any public or governmental agency, officer, or authority, and will not conflict with, result in a breach of or default under, or result in the creation of any lien, charge or encumbrance upon any of the property or assets of any Borrower (except for the security interest created by the Loan Documents) under any indenture, mortgage, contract, deed of trust, or other agreement to which any Borrower is a party or by which any Borrower or any of its properties or assets is or may be bound. 4.Entire Agreement.This Amendment and the Agreement embody the entire agreement between the parties respecting the subject matter hereof and supersede all prior agreements, proposals, communications and understandings relating to such subject matter.The terms of the Amendment shall be considered a part of the Agreement as if fully set forth therein. 5.Miscellaneous.This Amendment shall be binding upon the Borrowers and their respective successors and the Bank and its successors and assigns.The Section headings are furnished for the convenience of the parties and are not to be considered in the construction or interpretation of this Amendment or the Agreement.This Amendment may be executed in any number of counterparts, each of which shall be deemed an original, but which together shall constitute one and the same instrument.Capitalized terms not defined herein shall have the meanings set forth in the Agreement.This Agreement shall be a contract made under and governed by the laws of the State of Missouri applicable to contracts made and to be performed entirely within such State. 6.No Other Amendments.In case of a conflict between the terms of this Amendment and the Agreement, the terms of this Amendment control.Except as expressly set forth in this Amendment, the terms of the Agreement remain unchanged and in full force and effect.The following notice is given pursuant to Section 432.045 of the Missouri Revised Statutes; nothing contained in such notice shall be deemed to limit or modify the terms of the Loan Documents:"ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED, THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT.TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT." [SIGNATURE PAGE FOLLOWS] 3 IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and year first above written. BORROWERS: ZOLTEK COMPANIES, INC. By:/s/ Zsolt Rumy Name:Zsolt Rumy Title:CEO ZOLTEK CORPORATION By:/s/ Zsolt Rumy Name:Zsolt Rumy Title:CEO ENGINEERING TECHNOLOGY CORPORATION By:/s/ Zsolt Rumy Name:Zsolt Rumy Title:CEO ZOLTEK PROPERTIES, INC. By:/s/ Zsolt Rumy Name:Zsolt Rumy Title:CEO BANK: BMO HARRIS BANK N.A. By:/s/ Christian Jon Bugyis Name:Christian Jon Bugyis Title:Senior Vice President By:/s/ Stephen A. Mueller Name:Stephen A. Mueller Title:Assistant Vice President Signature page to Sixth Amendment to Credit Agreement 4 SECRETARY’S CERTIFICATE Zoltek Companies, Inc. I, Andrew Whipple, being the duly elected and acting Secretary of Zoltek Companies, Inc., a Missouri corporation (the “Company”), pursuant to the Sixth Amendment to Credit Agreement of even date herewith (the “Amendment”) by and between the Company and BMO Harris Bank N.A., do hereby certify as follows: 1. There have been no amendments to the Articles of Incorporation or Bylaws of the Company since December 21, 2006, and the copies of the Articles of Incorporation and Bylaws of the Company delivered with the Secretary’s Certificate dated December 21, 2006 remain true, complete and correct. 2. Attached hereto as Exhibit A is a true and complete copy of the Resolutions that were duly adopted by the Board of Directors of the Company to be effective as of March 1, 2012 authorizing the Amendment and all transactions incident thereto, and that the Resolutions have not been rescinded and are presently in full force and effect. 2. The person named below is duly elected, qualified and serving in the position set forth opposite such person’s name and that the signature set forth below is such person’s true and genuine signature. Name Position Signature Zsolt Rumy
